The opinion of the court was delivered by
ROSS, Ch. J.
The demurrer admits that the respondent, at the time and place named, “ did disturb and break the public peace *26by tumultuous and offensive carriage, by firing guns, blowing liorns and beating tin pans and other unnecessary and offensive noise.” The contention is whether the public peace can be disturbed and broken by the acts charged. The complaint is brought upon R. L. 4228, which provides for the punishment of a person who disturbs or breaks the public peace, “ by tumultuous and offensive carriage, by threatening, quarrelling, challenging, assaulting,, beating or striking another person.” In State v. Mathews, 42 Vt. 542 it is held that in charging this offence, whether by tumultuous and offensive carriage, by threatening, or by any other of the specified ways, it is not enough to charge the offence in the language of the statute, by which it is there declared the offence may be committed ; but the pleader must set forth the acts by which he claims the offence was committed. ITere the pleader has alleged that the offence was committed by tumultuous and offensive carriage; and has'specified as the acts constituting such carriage, the firing guns, blowing liorns, beating tin pans, and other unnecessary and offensive noise. The respondent contends that these are lawful acts when done in the day time, and only punishable when done in the night time under R. L. 4234. Under that section, when done in the night timej' it is provided they may be charged and punished as constituting a breach of the public peace. Erom the language of the section it appears, that when done in the night time, they are prima facie a breach of the peace. But we do not think that section, by implication, provides that the doing of these acts, under all conceivable circumstances, in the day time, are lawful, and may not constitute a breach of the public peace. In State v. S. S., 1 Tyler 180, State v. Benedict, 11 Vt. 236 and State v. Riggs et al., 22 Vt. 321, R. L. 4228 this court has had under consideration the offence legislated against, and has defined it to be one, “ calculated to put one in fear of bodily harm, and disturbing that quiet and repose, which constitute essentially the comfort and rest of social life ” or “ that invisible sense of security, which every man feels *27so necessary to bis comfort, and for wbicb all governments are instituted.” Tbe act must be one wbicb will be likely to put a person of ordinary firmness in sucb a state of fear.
Firing guns, blowing horns, beating tin pans, and other unnecessary and offensive Uoise, may surely be so done in tbe day time by a reckless, frenzied or drunken man, in or about a private dwelling, or in an assembly of citizens or children, as will create in persons of tbe greatest firmness and coolness a just apprehension of bpdily barm, and disturb the quiet and repose wbicb constitute essentially tbe comfort and rest of social life. This being so we think tbe offence is well charged under R. L. 4228, in tbe language of tbe complaint, and that R. L. 4234 wbicb declares sucb acts when done in tbe night time a breach of tbe public' peace, does not prevent their constituting sucb a breach under R. L. 4228 when done so as to disturb tbe public peace as already defined, in the day time.
Judgment that there is no error in the proceedings of the cou/nty court, and that the respondent takes nothing Toy his exceptions, and that execution of the sentence of the county cou,rt M enforced.